FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SVETLANA GRIGORYAN,                    
                         Petitioner,       No. 05-77020
                v.
                                           Agency No.
                                           A75-706-989
MICHAEL B. MUKASEY, Attorney
General,                                     ORDER
                    Respondent.
                                       
                     Filed May 12, 2008

      Before: Harry Pregerson, Stephen Reinhardt, and
            A. Wallace Tashima, Circuit Judges.


                          ORDER

   The opinion filed February 5, 2008, and appearing at 515
F.3d 999 (9th Cir. 2008), is withdrawn. Pursuant to General
Order 5.3.a, a memorandum disposition is filed contempora-
neously with this order. With the withdrawal of the opinion
and the filing of the memorandum disposition, the Govern-
ment’s petitions for rehearing and rehearing en banc are
denied as moot. Further petitions for rehearing and rehearing
en banc may be filed with respect to the memorandum dispo-
sition pursuant to Federal Rule of Appellate Procedure 40.




                            5247
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.